Citation Nr: 0103200	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-22 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, post-operative with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from November 1980 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


REMAND

The issue of entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability is being remanded because there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this regard, the Board notes that the RO, in a request for 
examination dated in August 1998, asked that the veteran be 
afforded a VA examination; that review of the pertinent 
medical records in the claims folder be done prior to 
examination; and that an opinion be given as to whether the 
veteran's alleged left hip disability is directly due to or 
proximately the result of the service connected left knee 
disability.  On June 1, 1998, the veteran underwent VA 
examination of the joints.  The examiner stated that the 
claims folder or medical records were unavailable.  The 
examiner opined that the veteran's intermittent pain in the 
left hip was not related, directly or approximately to his 
service connected left knee condition.  In the diagnosis 
section, the examiner diagnosed intermittent pain in the 
lateral aspect of the left hip with normal clinical and 
radiological examination of the left hip; and stated that the 
symptoms were consistent with L4-L5 disc disease with 
radiculopathy.  

In addition to providing the veteran with the notice required 
under the VCAA of 2000, the Board finds that the medical 
opinion rendered at the June 1998 VA examination regarding 
secondary service connection for the left hip is less than 
adequate because the examiner did not review the claims 
folder before making his determination.  Therefore, for these 
reasons, a remand is required.  

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a left knee injury, post-operative 
with traumatic arthritis is also being remanded, in part, 
because the VA examiner in June 1998 did not review the 
veteran's medical records in conjunction with his evaluation 
of the left knee.  Moreover, the examiner did not indicate 
whether the veteran had objective pain on motion, and whether 
there was functional impairment associated with pain on 
motion.  That is, clinical findings, including complete 
evaluations of current functional impairment due painful use 
or due to flare-ups, are necessary in order to rate the 
service-connected left knee disability under all potentially 
applicable diagnostic criteria.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  
These are the reasons that the June 1998 VA examination is 
inadequate for rating purposes.  See Abernathy v. Principi, 
3 Vet. App. 461 (1992) (if exam is insufficient, another VA 
examination must be obtained).

Furthermore, the RO did not rate the veteran's left knee 
disability, separately, under both the criteria for 
instability of the knee (Diagnostic Code 5257) and arthritis 
of the knee (Diagnostic Codes 5003, 5010), of which such 
degenerative arthritis of the left knee shown in medical 
records dated in March 1998.  Under the provisions of 
VAOPGCPREC 23-97 (July 1, 1997) and 9-98 (August 14, 1998), 
separate ratings may be granted under Diagnostic Codes 5257 
and certain diagnostic codes used for the rating of 
arthritis.  A separate rating "must be based on additional 
disability," and where additional disability is shown, the 
General Counsel noted that a veteran rated under Diagnostic 
Code 5257 can also be compensated under Diagnostic Code 5003 
and the opposite is also true.  The veteran's representative 
also raised concern over the issue of applicability of 
separate ratings for the veteran's left knee disability.  Id.  
Therefore, for these reasons, a remand is required

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disability since October 1998, the date 
of his left knee arthroscopy.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of severity of his service-
connected left knee disability; and to 
determine whether the veteran has a 
current left hip disability as a 
proximate result of his service-connected 
left knee disability.  The claims folder 
MUST be made available to the examiner 
for review during the course of the 
evaluation.  Regarding the service-
connected left knee disability, the 
examiner is asked to provide all range of 
motion studies, and to opine on whether 
the veteran has current functional 
impairment due painful use or due to 
flare-ups of the left knee.  Regarding 
the non-service-connected left hip, the 
examiner is asked to opine whether the 
veteran has a current left hip disability 
as result of, or proximately due to, his 
service-connected left knee disability.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
for secondary service connection, 
especially as it pertains to the VCAA, and 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Also, the SSOC must indicate the 
analysis of separate ratings for the 
veteran's left knee disability pursuant to 
VAOPGCPREC 23-97 (July 1, 1997) and 9-98 
(August 14, 1998).   An appropriate period 
of time should be allowed for response. 

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



